NOTICE OF ALLOWANCE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
There is a period at the end of line 15 in claim 20.  Please replace the period with a comma.  For clarity:
Claim 20, line 15, delete “one risk mitigation process.” and insert --one risk mitigation process,--.

Reasons for Allowance
Claims 1-6, 8-15 and 17-22 are allowed.  The closest prior art of Kirckof et al. (U.S. Patent No. 6,485,978) is relied upon as set forth in the Office Action filed on October 26, 2020.  
The following is an examiner’s statement of reasons for allowance:
Concerning independent claim 1, the instantly claimed invention is distinctly different from the closest prior art in that Kirckof does not disclose that the risk mitigation process comprises a compatibility assurance process that causes the processor to: 
Determine a sterilizing cabinet identifier associated with the sterilization cycle;
Determine a sterilization cycle type associated with the sterilization cycle; and 
Receive a device assurance indicator from a sterility guide database based upon the sterilizing cabinet identifier, the sterization cycle type, and the identity of the medical device that indicates whether the medical device is compatible with a sterilizing cabinet associated with the sterilizing cabinet identifier and a sterilization cycle associated with the sterilization cycle type.
With respect to independent claim 17, the instantly claimed invention is distinctly different from the closest prior art in that Kirckof does not disclose that processor is configured to: 

Where the identity response indicates that the identity is not correct, provide a manual device input interface via the display that comprises a set of prompts for additional information operable by the user to determine a new identity of the medical device, and configure the risk mitigation process based upon the new identity instead of the identity.
Regarding independent claim 20, the instantly claimed invention is distinctly different from the closest prior art in that Kirckof does not disclose that the automatic cycle selection is configured to cause the processor to determine an approved cycle configuration based upon the identity of the medical device; wherein the device assurance indicator is configured to be received from a sterility guide database based upon the identity of the medical device, and wherein the device assurance indicator is further configured to indicate that the medical device is compatible with the sterilization cycle.
As such, independent claims 1, 17 and 20, and the claims that depend therefrom, are allowable over the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN JOYNER/Primary Examiner, Art Unit 1799